Dear Ms. Meche:
You have indicated that the governing authority of the town of Welsh desires to place a proposition on the official ballot for January 21, 1989, as to whether the town should adopt an "open container" ordinance relative to alcoholic beverages.
In the case of St. John the Baptist Parish Association ofEducators v. Brown, 1985, 462 So.2d 1269, an appellate court of this state held that unless a proposition or question was specifically authorized by the Louisiana Constitution, law or a home rule charter, such elections were prohibited. (See: R.S.18:1299)
We are aware of no provision in the Louisiana Constitution or the Louisiana Revised Statutes that authorizes an election relative to open containers and because the town of Welsh is a Lawrason Act municipality without a home rule charter, it is the opinion of this office that R.S. 18:1299 prohibits the Secretary of State from placing such a proposition on an official ballot.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ___________________________ KENNETH C. DEJEAN Chief Counsel
KCD:mac
cc: Honorable Fox McKeithen